DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 2/5/2020.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claims 1-20, the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claims 1, 12, and 20, the claim recite(s) a database containing a plurality of text-based records related to a managed network, wherein the managed network is associated with the computational instance; and one or more processors configured to: receive a search string that comprises two or more words; determine, for each of the text-based records, search scores respectively based on the search string and content of the text-based records, wherein determining a search score for a particular text-based record of the text-based records. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element using a processor to perform both the determining a processing mode that satisfies the application condition. The processor step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function receive a search 
The claim does not include additional elements that are sufficient to mount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform receive a search string that comprises two or more words; determine, for each of the text-based records, search scores respectively based on the search string and content of the text-based records, wherein determining a search score for a particular text-based record of the text-based records, steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to receiving a search string and determining for each text search score based on the search string and the content of the text using the processor are merely an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
 determining a slop distance for the search string within the particular text- based record an abstract idea which can be performed by human mind. Thus the claim limitations is not patent eligible.
The recited limitation of determining that the slop distance is greater than a threshold distance; responsive to determining that the slop distance is greater than the threshold distance, 
The recited limitation of by: (i) identifying two or more groups of words within the two or more words of the search string, (ii) determining, for each of the groups of words, group slop distances that are products of intra-group slop distances within the particular text-based record and missing word penalties, and (iii) determining the augmented slop distance based on the group slop distances; and determining the search score for the particular text-based record based on the augmented slop distance; can be performed by human mind. For example a person can mentally identify two or more group of words within the words in a search string, and causing display of a subset of the text-based records in an order that is based on 47SERC:0189 the search scores, does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus this limitation is not patent eligible. 
Claims 2, and 13, recite determining an additional search score for an additional particular text-based record of the text-based records comprises: determining an additional slop distance for the search string within the additional particular text-based record; determining that the additional slop distance is less than the threshold distance; and responsive to determining that the additional slop distance is less than the threshold distance, determining the additional search score for the additional particular text-based record based on the additional slop distance, doesn’t amount to significantly more than a generic computer component to perform a mathematical calculation. Thus this claim is ineligible. 
Claims 3, and 14, recite determining the search score for the particular text-based record additionally comprises: determining a similarity between the two or more words of the search 
	Claims 4, and 15, recite wherein determining the similarity between the two or more words of the search string and the set of words that is present in the particular text-based record comprises determining TF-IDF values for the set of words that is present in the particular text-based record. Is nothing more than calculating a value of the set of word, which can be performed by human mind. The claim does not include additional elements that are sufficient to mount to significantly more than the judicial exception.
	Claims 5, and 16, wherein the text-based records are 48SERC:0189 incident reports that each include a short description, a problem description, and a resolution, in nothing more that data gathering, which can be performed in human mind using paper and pen. Thus the claim is ineligible.
	Claims 6, and 17, recite determining an exponent of a number of words that are present in the search string but that are not part of a particular group of words of the two or more groups of words; and determining a missing word penalty for the particular group of words based on the exponent. Is nothing more data gathering, which can be performed by human mind. The claim does not include additional elements that are sufficient to mount to significantly more than the judicial exception.
	Claims 7, 8, 9, 10, and 18, recite determining an exponent of a number of words that are present in the search string but that are not part of a particular group of words of the two or more groups of words; and determining a missing word penalty for the particular group of words based on the exponent, is nothing more mathematical calculation. Thus is ineligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al 20110055192 related to full text query and search systems and method of use.
Tang et al. 20080077570 related to full text query and search systems and method of use.
Asikainen et al. 8521759 related to text-based fuzzy search.

Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 14, 2021